DETAILED ACTION

Remarks
This Office action is in response to amendment filed 02/08/2021, in which claims 1-9 are currently pending.
The drawing objections have been withdrawn in light of amendment.

Response to Arguments
Applicant’s arguments and amendments filed 02/08/2021, specifically regarding the rejection of independent claims 1 and 9 under 35 U.S.C. 102(a)(2) as being anticipated by Diessner (US 2017/0253237 A1) have been fully considered but they are not persuasive.
Applicant argues that the prior art reference does not teach or suggest “calculating an operability evaluation value of a remote operation of each of first positions at which an operator of the vehicle can get off the vehicle”. Examiner respectfully disagrees.
Although the claims are interpreted in light of the specification, Examiner has considered the claims as they are currently presented. With respect to “calculating an operability evaluation value of a remote operation of each of first positions at which an operator of the vehicle can get off the vehicle”, Applicant has not explicitly defined, or claimed, what constitutes an operability evaluation value or limited what data can be used to be the operability evaluation value of each of first positions. Diessner’s invention clearly discloses that “Optionally, for example, the system may learn a path from a common drop off location to a location inside a parking structure and then, when the vehicle’s is autonomously positioned at the location inside the parking structure, the system switches from following the learned path to being responsive to the parking structure layout/zones” ([0031]). Furthermore, Diessner also discloses that “The system may provide a home parking function, where the system can record or learn a path for the vehicle to travel from a drop off location (such as by a front door of a house) to a parking location (such as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diessner (US 2017/0253237 A1).
Regarding claim 1, Diessner discloses a parking control method for executing a control function to move a vehicle along a parking route, comprising:
calculating an operability evaluation value of a remote operation of each of first positions at which an operator of the vehicle can get off the vehicle “the system may learn a path from a common drop off location to a location inside a parking structure” ([0031]);
selecting a second position with relatively high operability evaluation value of remote operation of the vehicle executed by the operator from among the first positions (Abstract, the 
stop the vehicle at the second position; and parking the vehicle in accordance with the control instruction on a basis of an operation command acquired from the operator who has got off the vehicle (Abstract, the control, upon the driver exiting the vehicle when the vehicle is positioned at the drop off location and at least in part responsive to the learned path of travel, controls the vehicle to autonomously drive the vehicle from the drop off location to the parking location; [0020], the parking system of the present invention may use a remote control application running on mobile device (see Fig. 4). The remote control app should allow the user to execute an automated vehicle maneuver by holding down a button while the driver is outside the vehicle, and to maneuver the vehicle manually forward/backward, left/right (like a remote control car)).
Regarding claims 2 and 3, Diessner discloses the parking control method according to claim 1, as stated above, comprising:
detecting an obstacle; and selecting a position at which the vehicle moving along the parking route is observable from the operator as the second position from among the first positions on a basis of positional relationships between the first positions and a position of the obstacle; selecting a position at which the parking route is observable from the operator as the second position from the first positions on a basis of positional relationships between the first positions and a position of the obstacle ([0026], if an obstacle is detected, the system may determine if the vehicle can maneuver around the object and may adjust the path if such maneuvering around is not possible. The system may stop or pause the maneuver if maneuvering around is not possible, and then may resume the maneuver after the object is removed from the path).
Regarding claim 4, Diessner discloses the parking control method according to claim 1,  as stated above, comprising:

Regarding claims 5 and 6, Diessner discloses the parking control method according to claim 1, as stated above, comprising:
detecting an obstacle; and selecting a position at which a target parking position on the parking route is observable from the operator as the second position from among the first positions on a basis of positional relationships between the first positions and a position of the obstacle; selecting a position at which the obstacle which the vehicle moving along the parking route approaches is observable from the operator as the second position from among the first positions on a basis of positional relationships between the first positions and a position of the obstacle ([0015] – [0016], [0022] – [0028]).
Regarding claim 7, Diessner discloses the parking control method according to claim 1, as stated above, comprising presenting information on guidance to the selected second position on a display of the vehicle (Fig. 4).
Regarding claim 8, Diessner discloses the parking control method according to claim 1, as stated above, comprising presenting information on guidance to a different position than the selected second position on an operation terminal carried by the operator ([0020], the parking system of the present invention may use a remote control application running on mobile device (see Fig. 4). The remote control app should allow the user to execute an automated vehicle maneuver by holding down a button while the driver is outside the vehicle, and to maneuver the vehicle manually forward/backward, left/right (like a remote control car). The system may display the system status/obstacle information, distances to objects on the app display and/or images captures by one or more camera of the vehicle or of the structure where the vehicle is being parked).
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an apparatus rather than a method and is rejected for the same reasons as applied above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L. H./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661